Citation Nr: 1615605	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, manifested by chest pain, neuromuscular pain, and a hole in the heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1985 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a special claims processing unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The matter has otherwise been adjudicated by the RO in Houston, Texas.

The Board remanded this matter for additional development in April 2012, and later denied the Veteran's claim in March 2014.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the matter back to the Board in March 2015.  The Board then remanded the matter in May 2015 for development consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2015, after the Board's remand, the Veteran submitted a statement indicating that there were medical records relevant to his claim that were available through the facility where he is incarcerated.  He reiterated that assertion in a December 2015 statement, specifying that records from 2002 through 2015 were available.

A review of the record indicates that treatment records dated through March 2007 were obtained from the Veteran's correctional facility after he initially filed his claim.  However, VA has not yet requested records generated subsequent to that period, and should do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA 21-4142 Authorization and Consent form and notify him that completing the form is necessary to obtain his medical treatment records.

2.  Upon receipt of the completed VA 21-4142 form, request the Veteran's treatment records from the facility where he is incarcerated for the period from March 2007 through the present.

3.  After completion of the above, and any additional development that may be indicated, readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




